DETAILED ACTION
Response to Amendment
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments filed 10/24/2022 have been fully considered.
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Klemets et al. (US20040267937A1) in view of Walker et al. (US20170201761A1) and Setlur et al. (US20070186005A1), Applicant's amendments have necessitated new grounds of rejection, rendering at least some of the arguments moot. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Klemets in view of Barton et al. (US20150261801A1), Walker et al. and Setlur, wherein Barton is relied upon to disclose “the header section of the HTTP message does not contain any content-length header field”.
As to any argument not specifically addressed, they are the same as those discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klemets et al. (US20040267937A1) in view of Barton et al. (US20150261801A1), Walker et al. (US20170201761A1) and Setlur et al. (US20070186005A1).
Regarding claim 1, Klemets discloses a method for providing a media feed to a server, the method comprising ([Abstract] shows streaming multimedia data from a client to a server; Fig 1 and para [0024, 0073] show an encoder 102 (i.e. client) providing a media feed to the server 104): 
a client transmitting to the server over a transport layer connection a Hypertext Transfer Protocol (HTTP) message comprising a header section and a body (para [0032] shows a HTTP 1.1 connection 210 is established between the client device 200 and the server device 202; para [0034] shows the HTTP 1.1 message includes one or more header fields and an optional message body field); and 
the client storing media data corresponding to the media feed (para [0029] shows multimedia data is represented in the encoder 102 as an Advance System Format (ASF) file 118; para [0030] shows the ASF file 118 may be created and stored from input devices such as a camera 120, which produces a video stream, and a microphone 122, which produces an audio stream), 
wherein an encoding bitrate setting is used to generate the media data (Claim 5 and para [0084] show identifying a bit rate at which the content data is streamed to the server), 
wherein transmitting the body of the HTTP message to the server over the transport layer connection comprises (para [0032, 0034] shows a HyperText Transport Protocol (HTTP) connection 210 is established between the client device 200 and the server device 202 allowing data to be included in message body portion):  
3) after transmitting the one or more chunks, transmitting an end of stream indication, wherein the end of stream indication is i) an end of stream flag or ii) a zero-size chunk (para [0071] shows the encoder 102 begins to send the ASF data packets 356 to the media server 104. If an end of the data packets (i.e. data packet 356(n)) is reached (“Yes” branch, block 418), then an end-of-stream message (i.e. “$E[0]”) is sent to the media server 104.)

Klemets fails to teach:
the header section of the HTTP message does not contain any content-length header field; and 
the client storing in a transmit buffer media data; and
transmitting the body of the HTTP message comprises:
1) before transmitting any media data corresponding to the media feed, the client transmitting to the server over the transport layer connection a movie box comprising information identifying a codec and codec configuration information; 
2) after transmitting the movie box, transmitting one or more Common Media Application Format (CMAF) chunks, wherein each CMAF chunk comprises media data corresponding to the media feed; and 
3) after transmitting the one or more CMAF chunks, transmitting an end of stream indication, wherein the end of stream indication is i) an end of stream flag or ii) a zero-size chunk.
However Barton, in an analogous art (para [0128] shows video feeds from cameras), discloses:
the header section of the HTTP message does not contain any content-length header field (para [0098] shows users can upload data without needing to know in advance the amount of data to be uploaded. Users can do this by specifying an HTTP header of Transfer-Encoding: chunked and not using a Content-Length header.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the “POST” request in the case of message body is not necessarily known in advance in Klemets (para [0051]) with the “POST” request specifying an HTTP header of Transfer-Encoding: chunked and not using a Content-Length header such that users can upload data without needing to know in advance the amount of data to be uploaded in Barton (para [0098, 0106]) in order to upload data without needing to know in advance the amount of data to be uploaded (Barton; para [0098]).

Klemets-Barton as combined fails to teach:
the client storing in a transmit buffer media data; and
transmitting the body of the HTTP message comprises:
1) before transmitting any media data corresponding to the media feed, the client transmitting to the server over the transport layer connection a movie box comprising information identifying a codec and codec configuration information; 
2) after transmitting the movie box, transmitting one or more Common Media Application Format (CMAF) chunks, wherein each CMAF chunk comprises media data corresponding to the media feed; and 
3) after transmitting the one or more CMAF chunks, transmitting an end of stream indication, wherein the end of stream indication is i) an end of stream flag or ii) a zero-size chunk.
However, Walker discloses (para [0040-0041]) shows video source 24 may comprise a video camera that produces video data to be encoded by video encoder 28 for live streaming), discloses a transmit buffer media data (para [0166] shows media data being buffered for transmission); and
before transmitting any media data corresponding to the media feed, the client transmitting to the server over the transport layer connection a movie box (para [0026] shows transporting media data; Fig 4 and para [0084] show video file may include MOOV box 154; para [0087] shows MOOV box may describe general characteristics of video file),
2) 	after transmitting the movie box, transmitting one or more Common Media Application Format (CMAF) chunks, wherein each CMAF chunk comprises media data corresponding to the media feed (para [0084] shows video file 150 includes movie fragment (MOOF) boxes 16; para [0090] shows the coded video pictures of the track may be included in movie fragments 164; para [0006] shows delivery may further use Common Media Application Forma (CMAF)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Klemets-Barton with the teaching of Walker in order to transport media data via a computer network (Walker; para [0005]).

Klemets-Barton-Walker as combined fails to teach a movie box comprising information identifying a codec and codec configuration information.
However, Setlur discloses a movie box comprising information identifying a codec and codec configuration information (Table 1 shows a movie box comprising codec types, initialization etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Klemets-Barton-Walker with the teaching of Setlur in order to describe the media samples (Setlur; Table 1).

Regarding claim 2, Klemets-Barton-Walker-Setlur as applied to claim 1 discloses: 
after transmitting the movie box and before transmitting the end of stream indication, the client adapting a media bit rate to fit a currently available link bitrate (Walker; para [0033] shows using HTTP streaming, there may be multiple representations that corresponds to different bitrates; para [0036] shows a client device can dynamically and seamlessly switch between these representations, e.g., to perform bandwidth adaptation.)

Regarding claim 3, Klemets-Barton-Walker-Setlur as applied to claim 1 discloses: the HTTP message is an HTTP POST message (Klemets; para [0034] shows HTTP 1.1 “POST” request).

Regarding claim 4, Klemets-Barton-Walker-Setlur as applied to claim 2 discloses adapting the media bit rate comprises changing the encoding bitrate (Walker; para [0035] shows a representation may be one of a number of alternative encoded versions of audio or video data. The representations may differ by encoding types, e.g., by bitrate.)

	Regarding claim 5, Klemets-Barton-Walker-Setlur as applied to claim 2 discloses the HTTP message is a HTTP version 1.1 message (Klemets; para [0032] shows HyperText Transport Protocol (HTTP) version 1.1 (HTTP 1.1).)

Regarding claim 8, Klemets-Barton-Walker-Setlur as applied to claim 1 discloses the media source is a camera (Klemets; para [0030]).)
	
Regarding claim 9, Klemets-Barton-Walker-Setlur as applied to claim 8 discloses the camera is an integral part of the client (Walker; para [0003] shows digital cameras.)

Regarding claim 15, Klemets-Barton-Walker-Setlur as applied to claim 8 discloses
the client obtaining uncompressed video frames generated by the media source (Walker; para [0041] shows raw video data); 
the client encoding the uncompressed video frames to produce encoded video frames (Walker; para [0035] shows encoded versions of audio or video data); 
the client generating a video fragment comprising (Walker; para [0090] shows movie fragments 164): 
the encoded video frames (Walker; para [0068] shows a frame of video data; para [0090] shows coded video samples may be included in movie fragments 164) and 
meta-data pertaining to the encoded video frames (Walker; para [0179]); and 
the client storing the fragment in the transmit buffer (Walker; para [0166] shows media data being buffered).

Regarding claim 16, Klemets-Barton-Walker-Setlur as applied to claim 15 discloses the video fragment is one of: i) an ISO- BMFF video fragment and ii) a Common Media Application Format (CMAF) video fragment (Walker; para [0006]).

Regarding claim 17, Klemets-Barton-Walker-Setlur as applied to claim 1 discloses the live feed can be further processed by a receiving entity for live distribution (Walker; para [0056] shows a broadcast of a live event.)

Regarding claim 18, Klemets discloses a method performed by a server for receiving from a client a media feed produced by a media source, the method comprising ([Abstract] shows streaming multimedia data from a client to a server; Fig 1 and para [0024, 0073] show an encoder 102 (i.e. client) sending streaming feed to a media server 104): 
receiving, over a transport layer connection, a header section for a Hypertext Transfer Protocol (HTTP) message comprising a body (para [0032] shows a HTTP 1.1 connection 210 is established between the client device 200 and the server device 202; para [0034] shows the HTTP 1.1 message includes one or more header fields and an optional message body field); 
after receiving the header of the HTTP message, receiving the body of the HTTP message, wherein receiving the body of the HTTP message comprises (para [0032, 0034] shows a HyperText Transport Protocol (HTTP) connection 210 is established between the client device 200 and the server device 202 allowing data to be included in message body portion): 
3) after receiving the one or more chunks, receiving an end of stream indication, wherein the end of stream indication is i) an end of stream flag or ii) a zero-size chunk (para [0071] shows the encoder 102 begins to send the ASF data packets 356 to the media server 104. If and end of the data packets (i.e. data packet 356(n)) is reached (“Yes” branch, block 418), then and end-of-stream message (i.e. “$E[0]”) is sent to the media server 104.)

Klemets fails to teach:
the header section does not contain any content-length header field; and
receiving the body of the HTTP message comprises:
1) receiving a movie box comprising information identifying a codec and codec configuration information; 
2) after receiving the movie box, receiving one or more Common Media Application Format (CMAF) chunks, wherein each CMAF chunk comprises media data corresponding to the media feed.
However Barton, in an analogous art (para [0128] shows video feeds from cameras), discloses:
the header section does not contain any content-length header field (para [0098] shows users can upload data without needing to know in advance the amount of data to be uploaded. Users can do this by specifying an HTTP header of Transfer-Encoding: chunked and not using a Content-Length header.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the “POST” request in the case of message body is not necessarily known in advance in Klemets (para [0051]) with the “POST” request specifying an HTTP header of Transfer-Encoding: chunked and not using a Content-Length header such that users can upload data without needing to know in advance the amount of data to be uploaded in Barton (para [0098, 0106]) in order to upload data without needing to know in advance the amount of data to be uploaded (Barton; para [0098]).

Klemets-Barton as combined fails to teach receiving the body of the HTTP message comprises:
1) receiving a movie box comprising information identifying a codec and codec configuration information; 
2) after receiving the movie box, receiving one or more Common Media Application Format (CMAF) chunks, wherein each CMAF chunk comprises media data corresponding to the media feed.
However, Walker discloses (para [0040-0041] shows video source 24 may comprise a video camera that produces video data to be encoded by video encoder 28 for live streaming), discloses:
1) receiving a movie box (Fig 4 and para [0084] show video file may include MOOV box 154;  para [0087] shows MOOV box may describe general characteristics of video file),
2) after receiving the movie box, receiving one or more Common Media Application Format (CMAF) chunks, wherein each CMAF chunk comprises media data corresponding to the media feed (para [0084] shows video file 150 includes movie fragment (MOOF) boxes 16; para [0090] shows the coded video pictures of the track may be included in movie fragments 164; para [0006] shows delivery may further use Common Media Application Forma (CMAF)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Klemets with the teaching of Walker in order to transport media data via a computer network (Walker; para [0005]).

Klemets-Walker as combined fails to teach a movie box comprising information identifying a codec and codec configuration information.
However, Setlur discloses a movie box comprising information identifying a codec and codec configuration information (Table 1 shows a movie box comprising codec types, initialization etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Klemets-Barton-Walker-Setlur with the teaching of Setlur in order to describe the media samples (Setlur; Table 1).

Regarding claim 19, claim 19 is directed to a client. Claim 19 requires limitations that are similar to those recited in the method claim 1 to carry out the method steps.  And since the references of Klemets-Barton-Walker-Setlur combined teach the system that carries out the method including limitations required to carry out the method steps, therefore claim 19 would have also been obvious in view of the structures disclosed in Klemets-Barton-Walker-Setlur combined.
Furthermore, Klemets-Barton-Walker-Setlur as applied to claim 19 discloses the client comprising: a receiver; a transmitter; a data storage system; and a data processing apparatus comprising a processor, wherein the data processing apparatus is coupled to the data storage system (Klemets; Fig 6 and para [0100-0117]).

Regarding claim 20, claim 20 is directed to a server. Claim 20 requires limitations that are similar to those recited in the method claim 18 to carry out the method steps.  And since the references of Klemets-Barton-Walker-Setlur combined teach the method including limitations required to carry out the method steps, therefore claim 20 would have also been obvious in view of the structures disclosed in Klemets-Barton-Walker-Setlur combined.
Furthermore, Klemets-Barton-Walker-Setlur as applied to claim 20 discloses the server comprising: a receiver; a transmitter; a data storage system; and a data processing apparatus comprising a processor, wherein the data processing apparatus is coupled to the data storage system (Klemets; Fig 6 and para [0100-0117]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Klemets in view of Barton, Walker and Setlur, further in view of Barde et al. (US20040268400A1).
Regarding claim 6, Klemets-Barton-Walker-Setlur as applied to claim 1 discloses the HTTP message is a HTTP version 2.0 message.
However, Barde discloses the HTTP message is a HTTP version 2.0 message (para [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Klemets-Barton-Walker-Setlur with the teaching of Barde in order to use a variety of different protocols (Barde; para [0035]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klemets in view of Barton, Walker and Setlur, further in view of Akimoto (US20090110371A1).
Regarding claim 7, Klemets-Barton-Walker-Setlur as applied to claim 1 fails to teach the end of stream indicator is the zero-size chunk, and transmitting the zero-size chunk comprises transmitting chunk length information indicating a zero-size chunk.
However, Akimoto discloses the end of stream indicator is the zero-size chunk, and transmitting the zero-size chunk comprises transmitting chunk length information indicating a zero-size chunk (para [0042] shows if the payload size is zero, the control module determines that this indicates the end of the stream file.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Klemets-Barton-Walker-Setlur with the teaching of Akimoto in order to prevent stream data from being reproduced by the process procedure of transmitting the stream data even if any stream data succeeds that frame (Akimoto; para [0042]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klemets in view of Barton, Walker and Setlur, further in view of Zaletel (US20150058709A1).
Regarding claim 10, Klemets-Barton-Walker-Setlur as applied to claim 8 fails to teach the camera is remote from the client.
However, Zaletel discloses the camera is remote from the client (para [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Klemets-Barton-Walker-Setlur with the teaching of Zaletel in order to create a video composition comprising a plurality of remote camera views (Zaletel; para [0007]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klemets in view of Barton, Walker and Setlur, further in view of Bourne et al. (US20040218672A1).
Regarding claim 11, Klemets-Barton-Walker-Setlur as applied to claim 1 fails to teach the client repeating steps (1), (2) and (3) until a cease transmission trigger is detected, the cease transmission trigger is based on a schedule specifying a time duration, and the client detects the cease transmission trigger as a result of detecting that the time duration has elapsed.
However, Bourne discloses the cease transmission trigger is based on a schedule specifying a time duration, and the client detects the cease transmission trigger as a result of detecting that the time duration has elapsed (para [0041] shows each encoder has reached the end of its allocated transmission time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Klemets-Barton-Walker-Setlur with the teaching of Bourne in order to control video encoder transmission duration (Bourne; para [0041]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klemets in view of Barton, Walker and Setlur, further in view of Wexler et al. (US20110225315A1).
Regarding claim 12, Klemets-Barton-Walker-Setlur as applied to claim 1 fails to teach: 
the client using a first bitrate setting to encode a first set of media frames generated by the media source to produce a first set of encoded media frames, wherein the media data stored in the transmit buffer comprises the first set of encoded media frames; the client monitoring the amount of data stored in the transmit buffer; the client determining that the amount of data stored in the transmit buffer exceeds a threshold; as a result of determining that the amount of data stored in the transmit buffer exceeds the threshold, the client using a second bitrate setting to encode a second set of media frames generated by the media source to produce a second set of encoded media frames; the client storing in the transmit buffer further media data corresponding to the live media feed, wherein the further media data comprises the second set of encoded media frames.
	However, Wexler discloses:
the client using a first bitrate setting to encode a first set of media frames generated by the media source to produce a first set of encoded media frames, wherein the media data stored in the transmit buffer comprises the first set of encoded media frames; the client monitoring the amount of data stored in the transmit buffer; the client determining that the amount of data stored in the transmit buffer exceeds a threshold; as a result of determining that the amount of data stored in the transmit buffer exceeds the threshold, the client using a second bitrate setting to encode a second set of media frames generated by the media source to produce a second set of encoded media frames; the client storing in the transmit buffer further media data corresponding to the live media feed, wherein the further media data comprises the second set of encoded media frames ([Abstract] shows a method for communication includes providing an item of media content for streaming in a plurality of versions having different, respective bit rates. The media content is streamed from a server to a client by transmitting a first version of the item over a network at a first bit rate from the server to the client via a server buffer associated with the server and monitoring a fill level of the server buffer while streaming the media content. The server switches to transmitting a second version of the item at a second bit rate, different from the first bit rate, to the client in response to a change in the fill level of the server buffer; para [0011] shows switching to transmitting the second version includes switching to a lower bit rate when the fill level passes above the upper threshold, and switching to a higher bit rate when the fill level passes below the lower threshold.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Klemets-Barton-Walker-Setlur with the teaching of Wexler in order to enhance media streaming with server-side control. (Wexler; para [0007]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klemets in view of Barton, Walker and Setlur, further in view of Yang et al. (WO2001063858A1).
Regarding claim 13, Klemets-Barton-Walker-Setlur as applied to claim 1 fails to teach:
the client encoding a first set of media frames generated by the media source to produce a first set of encoded media frames, wherein the media data stored in the transmit buffer comprises the first set of encoded media frames; the client monitoring the amount of data stored in the transmit buffer; the client determining that the amount of data stored in the transmit buffer exceeds a threshold; as a result of determining that the amount of data stored in the transmit buffer exceeds the threshold, the client dropping from the transmit buffer at least a subset of the first set of media frames such that the dropped frames are not transmitted to the server.
However, Yang discloses:
the client encoding a first set of media frames generated by the media source to produce a first set of encoded media frames, wherein the media data stored in the transmit buffer comprises the first set of encoded media frames; the client monitoring the amount of data stored in the transmit buffer; the client determining that the amount of data stored in the transmit buffer exceeds a threshold; as a result of determining that the amount of data stored in the transmit buffer exceeds the threshold, the client dropping from the transmit buffer at least a subset of the first set of media frames such that the dropped frames are not transmitted to the server ([Abstract] and [page 13 lines 1-2] show a discard logic (102) for discarding a frame from a stream when a backlog of buffered frames meets or exceeds the respective queue limits.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Klemets-Barton-Walker-Setlur with the teaching of Yang in order to discard frame if a predetermined congestion level in the network environment has been reached. (Yang; [page 3 lines 7-8]).

Regarding claim 14, Klemets-Barton-Walker-Setlur-Yang as applied to claim 13 discloses transmit buffer stores a media fragment comprising said subset of the first set of media frames and further comprising meta data regarding the subset of media frames, and the step of dropping from the transmit buffer said subset of the first set of media frames comprises dropping the media fragment from the transmit buffer such that the media fragment is not transmitted to the server (Walker; para [0185] shows metadata. Yang; [Abstract] and [page 13 lines 1-2] show a discard logic (102) for discarding a frame from a stream when a backlog of buffered frames meets or exceeds the respective queue limits.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442